392 F.2d 591
Harold A. BATES, Appellant,v.MERCHANTS MUTUAL INSURANCE COMPANY, Appellee.
No. 407.
Docket 32083.
United States Court of Appeals Second Circuit.
Argued April 11, 1968.
Decided April 25, 1968.

Appeal by plaintiff in diversity action against insurance company from a judgment in favor of defendant, entered December 16, 1967 after a non-jury trial before Hon. Edmund Port in the Northern District of New York.
Bonney & Nicit, Waterloo, N. Y., on the brief, for appellant.
John C. Kinney, Syracuse, N. Y. (Bond, Schoeneck & King and John M. Freyer, Syracuse, N. Y., on the brief), for appellee.
Before LUMBARD, Chief Judge, and WATERMAN and KAUFMAN, Circuit Judges.
PER CURIAM:


1
We affirm the judgment in favor of the defendant in this diversity action wherein the plaintiff insured sought to recover from the insurance company for bad faith failure to settle two claims within policy limits, for the reasons stated in Judge Port's opinion below, reported at 277 F. Supp. 308 (N.D.N.Y.1967).